Citation Nr: 1041716	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision, issued in March 2007, by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for purposes of expediting the Veteran's claim, 
which denied service connection for a bilateral hearing loss.  
The Veteran's claims file was then returned to the Montgomery, 
Alabama RO.
 
In September 2010, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge 
(Videoconference hearing); a copy of this transcript is 
associated with the record.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his hearing, the Veteran contended that he has bilateral 
hearing loss as a result of noise exposure while in service.  He 
indicated that he served on a ship in the Navy and assisted in 
loading guns before they were fired.  The Veteran's DD Form 214 
confirms that he was a deck hand while serving on a ship in the 
Navy.  He has asserted that he was not provided with ear 
protection during this time, and submitted pictures of crew 
members with cotton in their ears instead of ear protection.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).  VA medical records 
reflect a hearing loss meeting these criteria.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that the Veteran has met the 
criteria to warrant a VA audiological examination to determine 
whether his current hearing loss has an etiological relationship 
with his time on active duty.  He has consistently contended that 
he had noise exposure while in service and has submitted evidence 
which supports this contention.  In addition, he currently has a 
hearing loss, pursuant to VA regulations.  As such, the Veteran 
should be provided with a VA audiological examination to 
determine whether the Veteran's bilateral hearing loss is 
etiologically related to his active duty.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AOJ should make arrangements for 
the Veteran to be afforded an audiological 
examination, by a license audiologist, to 
determine whether the Veteran's bilateral 
hearing loss, is etiologically related to 
active duty.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  
All audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported. 

The claims file and this remand must be 
made available to the examiner for review 
of the pertinent evidence in connection 
with the examination, and the report should 
so indicate.

The audiologist should provide detailed 
clinical findings as to whether the Veteran 
has a bilateral hearing loss and, if so, is 
it at least as likely as not (50 percent or 
more probability) that his hearing loss (1) 
began, or was incurred, during his active 
military service due to noise exposure or 
acoustical trauma; (2) was manifested 
within one year of discharge from active 
military service; or (3) is due to 
intervening post-service noise exposure or 
acoustical trauma.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, the AOJ 
should readjudicate the Veteran's claim.  
If any determination remains unfavorable to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examinations without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner. See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

